Case 9:20-cv-00068-RC-KFG Document 9 Filed 07/20/20 Page 1 of 2 PageID #: 25



                               **NOT FOR PRINTED PUBLICATION**


                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

LEONARD KELLY HUFF, JR.                              §

VS.                                                  §     CIVIL ACTION NO. 9:20-CV-68

JEREMY LARVE, ET AL.                                 §

                             ORDER ACCEPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Leonard Kelly Huff, Jr., a prisoner previously confined at the Gib Lewis Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Assistant Warden Jeremy Larve, Major

Heather Glaver, Major Brian Marshall, Sergeant Read, and Sergeant Barber.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing this civil rights action without prejudice

pursuant to Federal Rule of Civil Procedure 41(b).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:20-cv-00068-RC-KFG Document 9 Filed 07/20/20 Page 2 of 2 PageID #: 26



                          **NOT FOR PRINTED PUBLICATION**


                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 6) is ACCEPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.

             So ORDERED and SIGNED, Jul 20, 2020.


                                                                ____________________
                                                                Ron Clark
                                                                Senior Judge




                                                2
